Citation Nr: 1814886	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  04-16 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $31,340.10 was properly created. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from June 1968 to September 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, found that the Veteran had received an overpayment in education benefits in the amount of $31,340.10.  Jurisdiction over the claims file is currently held by the RO in Manila, the Republic of the Philippines.   

The Veteran has submitted multiple requests for a Board hearing during the course of this appeal.  Initially, in his May 2004 substantive appeal, the Veteran indicated that he wished to have a hearing before the Board in Washington, D.C.  Subsequent information indicated that he desired a hearing at the RO in Manila.  In response to this request, the Board remanded the appeal in October 2006 to schedule a Travel Board hearing at the Manila RO. 

In March 2009, the Veteran indicated that he would accept a videoconference hearing in lieu of an in-person Travel Board hearing.  As such, he was scheduled for a videoconference hearing in May 2009; notification of this hearing was sent to him and his attorney in April 2009.  In May 2009, the Veteran's attorney notified the VA that he and his client would be unable to attend this hearing and asked that another hearing be scheduled in July 2009.  The case was returned to the Board, and in July 2009 the Board once again remanded this appeal to schedule the Veteran for a hearing.  In August 2009, e-mail correspondence was received from the Veteran's representative attorney cancelling all hearing requests for his clients, including the Veteran that is the subject of this decision.  The Veteran's request for a hearing is now considered withdrawn.  38 C.F.R. § 20.704(e) (2017). 

In August 2010, the Board found that the Veteran's overpayment of education benefits in the amount of $31,340.10 was properly created.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In January 2014, the Court issued a memorandum decision vacating and remanding the Board's August 2010 decision.  The case returned to the Board and in August 2014 the Board again determined that the Veteran's overpayment of education benefits was properly created.  The Veteran appealed the decision to the Court and in September 2017, the Court reversed the Board's August 2014 decision.  The remainder of the Board's decision was vacated and the case has now returned to the Board for removal of the overpayment. 

The Veteran is no longer represented by an attorney; in October 2017 he appointed the Disabled American Veterans as his representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a September 2017 memorandum decision, the Court reversed the Board's August 2014 decision and found the record did not contain sufficient evidence to support a conclusion that the Veteran personally participated in a scheme to defraud the Government while attending an educational program at Ramon Magsaysay Technological University (RMTU). 

2.  An overpayment of VA educational assistance benefits in the amount of $31,340.10 was not properly created. 


CONCLUSION OF LAW

The debt created by an overpayment of educational assistance benefits in the amount of $31,340.10, is invalid.  38 U.S.C. §§ 3002, 3011 (2012); 38 C.F.R. §§ 21.7020, 21.7070, 21.7144, 21.7153 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 2014 decision, the Board found that an overpayment of VA educational assistance benefits in the amount of $31,340.10 was properly created.  
The Court reversed the Board's August 2014 decision in September 2017 and found that "the record does not contain evidence sufficient to support the Board's conclusion that [the Veteran] personally participated in a scheme to defraud the Government."  The Court concluded that the Board's decision was clearly errorneous and reversed the Board's finding that the overpayment of educational assistance benefits in the amount of $31,340.10 was properly created.  This decision effectuates the Court's order.  Accordingly, the debt created by overpayment of educational assistance benefits in the amount of $31,340.10  is invalid. 


ORDER

An overpayment of VA educational assistance benefits in the amount of $31,340.10 was not properly created.




____________________________________________
M.H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


